DETAILED ACTION
	This office action is in response to the amendment filed on 30 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-7 and 10-20 are currently pending: 1-7 and 10-20 have been amended; and 8-9 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 30 November 2021), with respect to the rejection of claims 1-7 and 10-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-7 and 10-20. In addition, claims 8-9 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 20 are rejected under U.S.C. 103 as being unpatentable over Lorensen et al (‘Marching Cubes: A High Resolution 3d Surface Construction Algorithm’; Lorensen), in view of Saito M. (‘Multi-resolution Marching Cubes’ (Applicant provided prior art); Saito), and further in view of Weber et al (‘Extraction of Crack-free Isosurfaces from Adaptive Mesh Refinement Data’; Weber).
RE Claim 1, Lorensen discloses a three-dimensional shape data processing apparatus comprising: a processor (Lorensen: fig. 1, ‘3d medical information flow’ (3d shape data); section 6 ‘implementation’, p. 167, “Marching cubes, written in C, runs on Sun Workstations1 under Unix2, VAX's under VMS3, and an IBM 3081 under IX/3704” (3d shape data processing computational systems comprising processor(s))) configured to
receive three-dimensional shape data represented by dividing a space including an object into a plurality of three-dimensional regions (Lorensen: fig. 1, ‘data acquisition CT MR SPECT’, fig. 2, ‘marching cube’ (division of space into a plurality of 3d regions); abstract, “The algorithm processes the 3d medical data in scan-line order” (receiving 3d shape data), 
extract unit shapes from the space without missing or repeating any unit shape (Lorensen: abstract, “The algorithm processes the 3d medical data in scan-line order” (by processing 3d data in scan-line order, Lorensen’s ‘marching cubes’ algorithm implicitly extracts voxel elements (see fig. 2) from the 3d volume without missing or repeating any of the voxel elements), section 4, ‘marching cubes algorithm’, p. 164, “The algorithm determines how the surface intersects this cube, then moves (or marchs [sic]) to the next cube”), the unit shapes each being formed by setting a predetermined position in each of the three-dimensional regions included in a three-dimensional region group formed of three-dimensional regions adjacent to each other as a vertex (Lorensen: fig. 2, ‘marching cubes’, illustrating a voxel element with associated vertices; section 4, ‘marching cubes algorithm’, p. 164, “Marching cubes uses a divide-and-conquer approach to locate the surface in a logical cube created from eight pixels; four each from two adjacent slices (Figure 2). The algorithm determines how the surface intersects this cube, then moves (or marchs [sic]) to the next cube” (adjacent 3d regions/voxels), section 5.2, ‘functional enhancements, ’p. 166, disclosing 3d regions for cubes outside the surface, cubes inside the surface, and cubes on the surface (groups of 3d regions)),
implicitly discloses allocate a plurality of polygons representing surfaces of the object, each polygon being allocated to a respective one of the extracted unit shapes (Lorensen: p. 164, ‘3. surface construction and 4. display’, “Surface construction, the topic of this paper, involves the creation of a surface model from the 3D data. The model usually consists of 3D volume elements (voxels) or polygons ... Having created the surface, the final step displays that surface using display techniques” (generation of a surface model, as taught by Lorensen, for display implicitly comprises allocation of memory for a plurality of cubes)), and
discloses configure a formation face, based on the plurality of polygons (Lorensen: fig. 3, caption ‘triangulated cubes’, illustrating configuration 8 of a horizontal surface patch (e.g., formation face) touching midpoints of a plurality of sides of a cube; p. 164, ‘marching cubes algorithm’, “Marching cubes uses a divide-and-conquer approach to locate the surface in a logical cube created from eight pixels ... we create a table to look up surface-edge intersections, given the labeling of a cubes vertices. The table contains the edges intersected for each case ... Figure 3 shows the triangulation for the 14 patterns”).
However, even though Lorensen does not expressly teach,
at least one of the plurality of three-dimensional regions having a size different from another three-dimensional region (Saito: fig. 17, illustrating a large voxel adjacent to two smaller voxels, or fig. 18, illustrating a large voxel adjacent to a smaller voxel; section ‘enhance march-cubes’, p. 2, “Making the marching-cubes method applicable to volume data including voxels with different resolutions allows a localized accuracy adjustment to be conducted. Since a portion that requires accuracy such as an affected part is partial, in volume data, a group of small voxels is surrounded with large voxels”)
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Saito’s method of dividing a space into a plurality of 3d regions where at least one of the 3d regions has a size different from another 3d region with Lorensen’s 3d shape data processing apparatus in order for the combined Lorensen/Saito apparatus to divide a space into a plurality of 3d regions such that the divided 3d space can improve localized data accuracy as well as decrease the amount of data that needs to be processed (Saito, p.2).
Yet, although Lorensen/Saito does not appear to expressly teach,
Weber (in the field of Iso-surface extraction methods) discloses connect rectangles (e.g., polygons) of 3D mesh grids, such that connecting vertices of each of the polygons is defined as a new vertex (Weber: fig. 7(i), ‘rectangle-to-vertex’; p. 28-29, section 5 ‘stitching 3d grids’, “In the simple case of one fine grid embedded in a coarse grid, boundary faces, edges and vertices of the fine grid must be connected to the coarse grid ... A boundary face is connected to the coarse mesh by connecting each of its comprising rectangles to the coarse grid ... the fine rectangle must be connected to one vertex in this direction ... The cell types resulting from these connections are pyramids, see Fig. 7(i) … The simplest case is given when a fine grid boundary rectangle is connected to a coarse point, see Fig. 7(i). If this coarse grid point is refined an adjacent fine grid exists and the fine grid boundary rectangle must be connected to the other fine grid’s boundary rectangle. This case illustrates that it is helpful to retain the indices within the fine level in addition to converting them to the coarse level”)
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Weber’s method of connecting rectangles/polygons of 3D mesh grids with Lorensen/Saito’s multi-resolution three-dimensional regions comprising a formation face so the combined Lorensen’s, modified by Saito/Weber’s, three-dimensional formation face, based on the plurality of polygons, such that a midpoint of a side connecting vertices of each of the polygons is defined as a new vertex (please note, by placing Weber’s rectangle indices at midpoints of respective sides of Lorensen/Saito’s formation face of a small polygon, and Weber’s vertex at the centroid of Lorensen/Saito’s large polygon, Lorensen/Saito/Weber’s formation face meets the limitation, ‘configure a formation face, based on the plurality of polygons, such that a midpoint of a side connecting vertices of each of the polygons is defined as a new vertex’, as recited). Further, the motivation for combining Weber’s method of connecting rectangles/polygons with Lorensen’s, modified by Saito’s, three-dimensional shape data processing apparatus would have been to efficiently transition between a coarse surface model representation and a fine surface model representation, and improve localized data accuracy since formation faces can be represented within finer resolution regions.
RE Claim 2, Lorensen discloses a three-dimensional shape data processing apparatus comprising: a processor (Lorensen: fig. 1, ‘3d medical information flow’ (3d shape data); section 6 ‘implementation’, p. 167, “Marching cubes, written in C, runs on Sun Workstations1 under Unix2, VAX's under VMS3, and an IBM 3081 under IX/3704” (3d shape data processing computational systems comprising processor(s))) configured to
	receive an attribute distribution represented by dividing a space where attribute values are distributed into a plurality of three-dimensional regions (Lorensen: fig. 1, ‘data acquisition CT MR SPECT’, ‘surface value booleans’ (please note, intensity/gray-level values of CT, MR, or SPECT responses in a 3d volume are interpreted as attribute values since they represent a physical property of interrogated object(s) within a 3d space), fig. 2, ‘marching cube’ (division of space into a plurality of 3d regions); abstract, “The algorithm processes the 3d medical data in scan-line order” (receiving 3d shape data), section ‘introduction’, p. 163, “Three-dimensional surfaces of the anatomy offer a valuable medical tool” (3d shape data including an object)), and
configure a shape of the object corresponding to the attribute distribution as a formation face (Lorensen: fig. 3, ‘triangulated cubes’ (extracted voxel – local shape correspondence); section 4, ‘marching cubes algorithm’ pp. 164-166, disclosing Lorensen’s procedure for generating a surface of an object from 3d voxel data (see especially summary of ‘marching cubes’ algorithm on p. 166)).

RE Claim 20, Lorensen discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for three-dimensional shape data processing (Lorensen: section 6 ‘implementation’, p. 167, “Marching cubes, written in C, runs on Sun Workstations1 under Unix2, VAX's under VMS3, and an IBM 3081 under IX/3704” (storing of Lorensen’s C program in a memory is implied)), the process comprising: receiving three-dimensional shape data represented by dividing a space including an object into a plurality of three-dimensional regions (Lorensen: fig. 1, ‘data acquisition CT MR SPECT’, fig. 2, ‘marching cube’ (division of space into a plurality of 3d regions); abstract, “The algorithm processes the 3d medical data in scan-line order” (receiving 3d shape data), section ‘introduction’, p. 163, “Three-dimensional surfaces of the anatomy offer a valuable medical tool” (3d shape data including an object)).
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 3-7 are rejected under U.S.C. 103 as being unpatentable over Lorensen, in view of Saito, and Weber, and further in view of Meilland et al (US 2021/0225074 A1; Meilland).
RE Claim 3, Lorensen/Saito/Weber discloses the three-dimensional shape data processing apparatus according to Claim 1, and Lorensen also teaches the processor extracts, as reference vertices, vertices of three-dimensional regions, and extracts a corresponding one of the unit shapes for each of reference three-dimensional region groups, the reference three-dimensional region groups each being formed of a predetermined number of three-dimensional regions that are in contact with a corresponding one of the reference vertices (Lorensen: fig. 2, ‘marching cube’, illustrating a volume element (e.g., unit shape), wherein a volume group may comprise 8 volume elements in contact with a corresponding one of the reference vertices, fig. 4, ‘cube numbering’ (specifying reference vertices); section 4 ‘marching cubes algorithm’, pp. 164-165, “The algorithm determines how the surface intersects this cube, then moves (or marchs [sic]) to the next cube. 
Still, even though Lorensen/Weber/Saito does not appear to expressly teach,
Meilland (in the field of multi-resolution voxel meshing) discloses reference vertices not positioned on an outer contour out of all the three-dimensional regions (Meilland: fig. 7, element 700C, illustrating reference vertices as centroids of corresponding 3d regions; [0010], “The mesh may be generated by positioning vertices along a line connecting a first voxel (e.g., a position at the center of the first voxel) of the first set of voxels with a second voxel (e.g., a position at the center of the second voxel) of the second set of voxels”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Meilland’s method of using reference vertices not positioned on an outer contour out of all the 3d regions with Lorensen/Saito’s 3d shape data processing apparatus, with the expected benefit of simplifying interpolation calculations of surface intersections along edges of 3d unit shapes (integer arithmetic may be used, therein increasing computation speeds).
RE Claim 4, Lorensen/Saito/Weber discloses the three-dimensional shape data processing apparatus according to Claim 2.
In addition, the remaining limitations recited in claim 4 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 5, Lorensen/Weber/Saito teaches the three-dimensional shape data processing apparatus according to Claim 1, and even though Lorensen/Weber/Saito does not appear to explicitly disclose,
Meilland teaches wherein a predetermined position is set to a center of a three-dimensional region (Meilland: fig. 7, element 700C, illustrating reference vertices as centroids of corresponding 3d regions).

RE Claim 6, Lorensen/Weber/Saito teaches the three-dimensional shape data processing apparatus according to Claim 2.
Further, the remaining limitations recited in claim 6 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 7, Lorensen/Weber/Saito/Meilland discloses the three-dimensional shape data processing apparatus according to Claim 3.
Additionally, the remaining limitations recited in claim 7 are substantially similar in scope with corresponding limitations recited in claims 5-6 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 10, 12, 14, 16, 18 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
Further, claims 11, 13, 15, 17, 19 are objected to as being dependent upon a rejected base claim (claim 2), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 10 and 11, Lorensen/Weber/Saito teaches the three-dimensional shape data processing apparatus according to Claim 1, and the three-dimensional shape data processing apparatus according to Claim 2.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to 
As per claims 16 and 17, Lorensen/Weber/Saito teaches the three-dimensional shape data processing apparatus according to Claim 1, and the three-dimensional shape data processing apparatus according to Claim 2.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the processor corrects a position of a vertex of the formation face allocated to the unit shape in accordance with a ratio of distances from the predetermined positions in the three-dimensional regions adjacent to each other inside and outside a three-dimensional shape of the object represented by the formation face to the corresponding surface of the object”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Weber (‘Extraction of Crack-free Isosurfaces from Adaptive Mesh Refinement Data’), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Livingston, M.A. (US 6,930,682 B1; modeling of 3D objects using multi-resolution marching tetrahedra – see figs. 3A-3C).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK F VALDEZ/Examiner, Art Unit 2611